Citation Nr: 0737734	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial disability rating higher than 0 
percent for residuals of a left ankle sprain prior to March 
14, 2005, and a rating higher than 10 percent from that date 
onwards.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and three of his service comrades


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965 and from November 1990 to June 1991.  He also 
had various periods of other service in the Army National 
Guard from December 1982 to December 1987 on active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.

In July 2005, to support his claims, at the time there were 
several on appeal, the veteran and three of his service 
comrades testified at a video-conference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.

The Board subsequently issued a decision in September 2005 
denying the veteran's claims for service connection for 
residuals of a back injury and for a right knee disorder.  
But the Board reopened his claim for service connection for a 
cervical spine disorder - on the basis of new and material 
evidence, and then proceeded to remand this claim the RO, via 
the Appeals Management Center (AMC), to schedule him for a VA 
orthopedic examination for a medical opinion indicating 
whether his cervical spine disorder is attributable to his 
military service and, in particular, a neck injury.  The 
Board also remanded his claim for a rating higher than 0 
percent for the residuals of a left ankle sprain for an 
examination to determine the current severity of this 
disability.

In a November 2005 rating decision, on remand, the RO granted 
service connection for a cervical neck strain (initially 
claimed as degenerative disc disease of the cervical spine, 
as a residual of a neck injury).  The RO assigned an initial 
10 percent rating for this disability, retroactively 
effective from August 21, 2002.


The veteran did not appeal either the rating or effective 
date assigned for his cervical neck strain.  See Grantham v. 
Brown, 114 F.3d. 1156 (Fed. Cir. 1997) (indicating he must 
separately appeal these downstream issues).  Therefore, the 
only issue remaining on appeal concerns the rating for his 
left ankle disability because in that same November 2005 
decision, the RO also increased the rating for this 
left ankle disability from 0 to 10 percent, effective March 
14, 2005.  But he has since continued to appeal for an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  So the issue now on appeal is whether he was 
entitled to a rating higher than 0 percent for this 
disability prior to March 14, 2005, and whether he has been 
entitled to a rating higher than 10 percent since that date.

One other preliminary point worth mentioning, the veteran's 
representative indicated in a June 2006 statement that he 
would like the previously denied claim for service connection 
for residuals of a back injury reopened - on the basis of 
new and material evidence, and that the veteran is also 
filing other claims for peripheral neuropathy and post-
traumatic stress disorder (PTSD).  These additional claims, 
however, have not been considered by the RO, much less denied 
and timely appealed to the Board.  So they are referred to 
the RO for appropriate development and consideration since 
the Board does not presently have jurisdiction to consider 
them.  See 38 C.F.R. § 20.200 (2007).


FINDINGS OF FACT

1.  Prior to March 14, 2005, the veteran's left ankle was 
essentially asymptomatic as he had no bony deformity, 
swelling, erythema, ecchymosis, or effusion; there also was 
no pain or instability and normal range of motion.

2.  Since March 14, 2005, the veteran's left ankle sprain has 
manifested with dorsiflexion to 12 degrees - with pain at 
the onset of this motion, plantar flexion to 35 degrees - 
with pain at 5 degrees, and pronation to 12 degrees and 
supination to 20 degrees - without pain.  This ankle 
otherwise appears grossly normal without any swelling, 
tenderness, or discoloration, and x-rays show no signs of 
acute fracture or dislocation.


CONCLUSION OF LAW

The requirements are not met for a disability rating higher 
than 0 percent for the left ankle disability prior to March 
14, 2005, or a rating higher than 10 percent since that date.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Code (DC) 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO in October 2002 and September 2005 
(1) informed the veteran about the information and evidence 
not of record that was necessary to substantiate his claim; 
(2) informed him about the information and evidence that VA 
would obtain; (3) informed him about the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claim, or something to the effect that he should "give us 
everything you've got pertaining to your claim[]."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  



The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

As directed in the Board's September 2005 remand, the RO 
(AMC) had the veteran examined in September 2005 to determine 
the severity of his left ankle disability.  The RO (AMC) 
subsequently readjudicated this claim in November 2005, 
assigning a higher 10 percent rating as of March 14, 2005.  
The RO also provided the additional Dingess notice in the 
July 2006 SSOC concerning the disability rating and effective 
date elements of the claim.  There was no reason to go back 
and again readjudicate the claim after providing that 
additional Dingess notice because the veteran did not 
identify and/or submit any additional evidence in response to 
that additional notice.  38 C.F.R. § 19.31; cf. Medrano v. 
Nicholson, 21 Vet. App. 165, 172 (2007) (where after VA 
provides a content-compliant VCAA notice, on all requisite 
notice elements - albeit in an untimely manner - and a 
claimant subsequently informs VA there is no further evidence 
to submit, the failure by the RO to conduct a subsequent 
readjudication is not prejudicial because the result of such 
a readjudication would be no different than the previous 
adjudication).

If, even arguably, there is any deficiency in the notice to 
the veteran or the timing of the notice this is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (determining the Board had erred by relying on various 
post-decisional documents for concluding that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but finding nonetheless that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless).



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  In 
addition, VA afforded the veteran a compensation examination 
to determine the severity of his disability.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds 
that no further assistance is necessary to meet the 
requirements of the VCAA or Court.

The Ratings for the Left Ankle Disability, Before and Since 
March 14, 2005

Historically, an October 1998 rating decision granted service 
connection for the left ankle sprain and assigned an initial 
0 percent evaluation with a retroactive effective date April 
16, 1998.  And as mentioned, the more recent November 2005 
rating decision on remand increased this evaluation to 10 
percent as of March 14, 2005 (the date the evidence shows 
this condition worsened).  The veteran wants an even higher 
rating.  See again AB, 6 Vet. App. at 38-39.

VA determines disability ratings by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) which represents the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  VA reviews disabilities in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

This appeal arose from the rating assigned following the 
initial grant of service connection.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court noted the distinction 
between a typical claim for an increased rating for a 
service-connected disability and an appeal, as here, from the 
initial rating assigned for a disability upon service 
connection.  In this latter situation, the Board must 
evaluate the level of impairment due to the disability 
throughout the entire period since the effective date of the 
award, considering the possibility of assigning a "staged" 
rating to compensate the veteran for times when his 
disability may have been more severe than at others.  In 
essence, the RO (AMC) already has "staged" the rating by 
increasing the evaluation during the pendency of this appeal, 
as of March 14, 2005.

VA rates limitation of motion of the ankle under 38 C.F.R. 
§ 4.71a, DC 5271.  Marked limitation of motion warrants a 20 
percent rating, whereas moderate limitation of motion 
warrants a 10 percent rating.

For comparison, VA considers normal ankle dorsiflexion to be 
from 0 to 20 degrees, and normal plantar flexion to be from 0 
to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.



An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Prior to March 14, 2005

Prior to March 14, 2005, the veteran's post-service medical 
records do not provide sufficient evidence to support a 10 
percent rating for his left ankle disability.

VA outpatient treatment records show multiple complaints 
concerning the veteran's left ankle sprain.  In August 2000, 
a VA physician noted ankle pain with decreased range of 
motion.  Records from February 2001 note left ankle pain with 
overexertion.  But on examination in July 2001, findings 
indicated the left ankle sprain was stable and that X-rays 
were negative for any abnormalities (e.g., arthritis).

The veteran reported at a November 2002 compensation 
examination that he had trouble walking on uneven surfaces 
after prolonged standing and walking uphill.  The examiner 
noted the veteran could do a normal pivot turn and that he 
was also able to heel, toe, and tandem walk.  Objective 
findings indicated no bony deformity, swelling, erythema, 
ecchymosis, or effusion of the left ankle.  In this regard, 
the examiner observed the veteran's left ankle had full range 
of motion without pain or instability.  And X-rays again were 
negative for any degenerative changes.  Indeed, the examiner 
indicated in the diagnosis that there was "insufficient 
evidence of a [then] current or chronic left ankle strain."

At his DRO hearing in April 2004, the veteran contended the 
examiner had failed to consider his pain on his range-of-
motion testing.  However, it is worth reiterating that the 
examination conducted in November 2002 revealed that his 
range of motion was completely normal - and without any 
indications of pain or instability.  Hence, the objective 
clinical examination did not confirm his subjective 
complaints of pain on motion.

As explained, a 10 percent rating under DC 5271 requires 
moderate limitation of motion of the ankle.  For the most 
part, however, at least for this period at issue prior to 
March 14, 2005, the veteran had normal range of motion in his 
left ankle - meaning no limitation of motion, much less even 
to a moderate extent to warrant a higher 10 percent rating 
under DC 5271.  Moreover, there was no objective 
clinical evidence of additional functional loss or other 
associated impairment, including from painful motion.

For these reasons and bases, the preponderance of the 
evidence is against the claim for a rating higher than 0 
percent for the left ankle disability prior to 
March 14, 2005, in turn meaning there is no reasonable doubt 
to resolve in the veteran's favor, and the Board must deny 
the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Since March 14, 2005

The November 2005 rating decision, on remand, increased the 
veteran's left ankle disability rating from 0 to 10 percent 
as of March 14, 2005.  That reportedly was the date he 
complained of left ankle pain and received an ankle brace for 
support (which presumes he now had instability, too).

During his September 2005 VA compensation examination, the 
veteran reported experiencing chronic and daily left ankle 
pain, which he described as dull and aching and occasionally 
sharp.  He also complained of DeLuca-type symptoms, 
specifically weakness, stiffness, instability, fatigue, and 
lack of endurance.  Objective findings indicated that he 
could walk up stairs without significant difficulty and that 
his gait was smooth without significant abnormality.  
However, he had a slight limp favoring his left leg.  Range 
of motion testing of his left ankle revealed dorsiflexion to 
12 degrees with pain at the onset of motion; plantar flexion 
to 35 degrees with pain at 5 degrees; pronation to 12 degrees 
and supination to 20 degrees without pain.  The examiner 
indicated the veteran's ankles otherwise appeared grossly 
normal without swelling, tenderness, or discoloration, and 
that there were no signs of acute fracture or dislocation.

The diagnosis was left ankle strain with symptoms of 
increased instability, but without objective abnormality.  

These findings suggest moderate limitation of motion of the 
left ankle and, therefore, a 10 disability rating under DC 
5271.  The veteran had 12 out of a normal 20 degrees of 
dorsiflexion (i.e., 60 percent of normal dorsiflexion).  
And he had 35 of a normal 45 degrees of plantar flexion 
(i.e., 77.8 percent of normal plantar flexion).  See again 38 
C.F.R. § 4.71, Plate II, indicating normal dorsiflexion of 
the ankle is to 20 degrees and normal plantar flexion to 45 
degrees.  This is more akin to moderate limitation of motion, 
than marked.  These descriptive terms "moderate" and "marked" 
are not defined in VA's Rating Schedule.  And rather than 
applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.  It only 
additionally merits mentioning that "moderate" is defined as 
"of average or medium quality, amount, scope, range, etc."  
Webster's New World Dictionary, Third College Edition (1988) 
871.  Whereas "marked" is defined as "noticeable, obvious, 
appreciable, distinct, conspicuous."  Id. at 828.

The examiner also noted the veteran complained of chronic 
daily pain, which he said had limited his physical 
activities.  But during an October 2003 compensation 
examination, the veteran indicated that his left knee pain 
with chondromalacia was responsible for him missing time at 
work and prevented him from engaging in his usual physical 
activities.  So it appears that most of his left lower 
extremity pain is referable to his left knee rather than left 
ankle.  In any event, the results of his range-of-motion 
testing, even considering the pain in his left ankle 
specifically, do not show he has sufficient resulting 
limitation of motion to warrant an even higher 20 percent 
rating under DC 5271.



A higher 20 percent rating is also permissible under DC 5270 
if the veteran has ankylosis in plantar flexion, less than 30 
degrees.  But there is no indication the veteran has 
ankylosis, certainly not to this required extent.  Ankylosis 
is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the veteran is able to move his left ankle joint, by 
definition, it is not immobile.  Furthermore, his left ankle 
has not been more than 10-percent disabled at any time since 
the effective date of his award, so his rating cannot be 
"staged" under Fenderson, either (that is, other than to the 
extent it already has been by assigning a 0 percent rating 
prior to March 14, 2005 and a higher 10 percent rating from 
that date onwards).  See, too, 38 C.F.R. § 4.7.

Although the report of the veteran's September 2005 
compensation examination notes complaints of pain, weakness, 
stiffness, instability, fatigue, and lack of endurance, the 
examiner found no objective clinical evidence of swelling or 
tenderness.  And while there were some credible indications 
of pain and instability, the examiner indicated there was no 
objective abnormality.  And in increasing the veteran's 
rating from 0 to 10 percent, the RO took into account the 
extent his pain and instability have on his left ankle 
function, including as mentioned in terms of his range of 
motion.  See DeLuca, 8 Vet. App. at 204-7.

Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disability 
at issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of this 
disability.  Instead, all of his evaluation and treatment has 
been on an outpatient basis, not as an inpatient.  The 
disability also has not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating (now 10 percent), or otherwise rendered impractical 
the application of the regular schedular standards.  
Admittedly, his overall functional impairment may hamper his 
performance in some respects, but certainly not to the level 
that would require extra-schedular consideration since those 
provisions are reserved for very special cases of impairment 
that simply are not shown here.  Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons and bases, the preponderance of the 
evidence is against the claim for a rating higher than 10 
percent for the left ankle disability since March 14, 2005, 
in turn meaning there is no reasonable doubt to resolve in 
the veteran's favor, and the Board must deny the claim.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


